PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Xhafa et al. 
Application No. 16/216,919
Filed: December 11, 2018
For: SECURE LOCALIZATION IN WIRELESS NETWORKS

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed July 11, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of December 7, 2021, which set a shortened statutory period for reply of three months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on March 8, 2022. A Notice of Abandonment was mailed on July 11, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied: (1) the reply in the form of a Request for Continued Examination (RCE), and the fee of $2,000; (2) the petition fee of $2,100; and (3) a proper statement of unintentional delay.

The Office acknowledges receipt of the Information Disclosure Statement filed on July 11, 2022.

This application is being referred to Technology Center Art Unit 2415 for processing of the RCE filed July 11, 2022.

Telephone inquiries concerning this decision should be directed to the Ann Marie Ziegler at (571) 272-7151. All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.


/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions